DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: Omnidirectional refers to the notion of existing in every direction. Omnidirectional devices include: Omnidirectional antenna, an antenna that radiates equally in all directions.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “conductive polymer is an omnidirectional conductor, claim 1, and 9” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification is silent regarding “the conductive polymer is an omnidirectional conductor” as recited in claims 1 and 9.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanrahan et al. (571) in view of Lee (U.S. Patent 7,129,584) both references cited in the record.
As best understood to claim 1, Hanrahan discloses a flexible circuit (column 1 lines 14-16, as shown in figures 1-5 comprising:
a conductive polymer defining an electrical pathway (10, figures 2-3, column 3 lines 26-41, the polymer made conductive by the nodes 11); [[wherein the conductive polymer is an omnidirectional conductor]];
at least one integrated circuit component (20, column 4 lines 10-13, see figure 3, integrated; see also column 1 lines 14-18),
wherein the integrated circuit component has an elongated electrical contact (22, see figure 2, column 4 lines 10-14), wherein the point of the elongated electrical contact (22) penetrates through the conductive polymer (10) where the elongated electrical contact is embedded in the conductive polymer; and
a flexible base (21, column 4 lines 10-14, column 1 lines 14-16), wherein the flexible base provides support to the conductive polymer (see figures 2-3).

Lee teaches a flexible film interposer (36’) comprising an integrated circuit component (54’) having elongated electrical contact (58’) including a distal end terminating in a point forming a mechanical interface (60’).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Lee employed in the flexible circuit of Hanrahan in order to provide excellent bonding and electrical connections.
Regarding claim 2, Hanrahan as modified by Lee teaches the elongated electrical contact (58’) comprises a bead of cone-shaped solder (60’) extending past a surface of the integrated circuit component (54’).
Regarding claim 3, Hanrahan as modified by Lee teaches a conductive epoxy disposed between the conductive polymer and the elongated electrical contact at the interface (60’, column 7, lines 61-65).
Regarding Claim 4, Hanrahan as modified by Lee discloses the conductive polymer comprises a plurality of conductive filler-particles dispersed in a flexible polymer (column 3 lines 26-64, conductive filler particles as nodes 11 within a polymer and extruded and stretched, therefore flexible).
Regarding Claim 8, Hanrahan as modified by Lee discloses the elongated electrical contact extends beyond a surface of the at least one integrated circuit component (see figures 2-3, element 22 extends beyond the bottom surface of 20).

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanrahan in view of Lee, and further in view of Farnworth et al. (U.S. 2005/0156297) hereafter Farnworth.
Regarding claim 5, Hanrahan as modified by Lee discloses all of the limitations of claimed invention except for the filler-particles comprise silver.
Farnworth teaches the filler-particles comprise silver (para-0048-0050).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Farnworth employed in the flexible circuit of Hanrahan and Lee in order to provide excellent electrical conductivity connections.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanrahan in view of Lee, and further in view of Coyle (U.S. 2002/0105092) submitted by the applicant.
Regarding claim 6, Hanrahan and Lee does not disclose the base substantially encases the at least one integrated circuit component.
Coyle teaches the flexible base (12) substantially encases (the base has an element 18 encases the chip 10) the at least one integrated circuit component (10).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Coyle employed in the flexible circuit of Hanrahan and Lee in order to reduce size and prevent external impact.
As to claim 7, Hanrahan as modified by Lee does not specifically disclose a via connecting a first electrical pathway on a first side of the polymer base and a second electrical pathway on a second side of the flexible base.

It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Hanrahan and Lee with the teaching of Coyle for the purpose of using internal electrical connections.

Claims 9-10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanrahan in view of Lee, and further in view of Nystrom et al. (U.S. 2014/0178644) submitted by the applicant, hereafter Nystrom.
As best understood to claim 9, Hanrahan discloses a method of creating a flexible circuit as shown in figures 1-3 comprising:
placing at least one integrated circuit component (20) in contact with a conductive polymer (10),
wherein the integrated circuit component (20) comprises an elongated electrical contact (22) penetrates into the conductive polymer (10) deposited in at least one of a plurality of recesses (the space formed between 22 where conductive polymer as part of 10 is located); and
covering the conductive polymer (10) with a flexible polymer base (21).
Hanrahan does not specifically disclose the component having elongated electrical contact including a distal end terminating in a point forming a mechanical interface.

It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Lee employed in the flexible circuit of Hanrahan in order to provide excellent bonding and electrical connections.
Hanrahan and Lee does not specifically disclose creating a first mold having a plurality of recesses, wherein the plurality of recesses replicate an electrical pathway of the flexible circuit; depositing a conductive polymer into the recesses.
Nystrom teaches a method of fabricating a flex circuit as shown in figure 8 comprising a first mold having a plurality of recesses (92, para-0035), wherein the plurality of recesses replicate an electrical pathway of the flexible circuit (traces 88 and contact pads 86, the recesses are filled with the contact pads 86 attached to the traces 88); depositing a conductive material into the recesses (conductive pads 86 within the recesses 88).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have a teaching of Nystrom employed in the circuit of Hanrahan and Lee with the teaching of Nystrom for the purpose of manufacturing a device with closely spaced electrical contacts.
Regarding Claim 10, Hanrahan as modified by Lee and Nystrom discloses curing the conductive polymer (10) and flexible base (21), see column 5, wherein the flexible polymer base bonds to the conductive polymer, thereby forming the flexible circuit (column 5 lines 38-39, the two circuit boards bonded together; column 1 lines 15-16).

It would have been obvious to one of ordinary skill in the art at the time before the effective filling date to have a teaching of Nystrom employed in the circuit of Hanrahan and Lee in order to cure and bond the device together with the desired shape while applying pressure for the curing process.
Regarding claim 14, Hanrahan as modified by Lee and Nystrom the flexible polymer base (21) substantially covers the at least one integrated circuit component.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanrahan in view of Lee and Nystrom as applied to claims above, and further in view of Coyle.
Regarding claim 13, Hanrahan as modified by Lee and Nystrom discloses all of the limitations of claimed invention except for adding vias to connect the conductive polymer on each side of the flexible polymer base.
Coyle teaches vias (323) connect the conductive polymer (326) on each side of the flexible polymer base (32).
It would have been obvious to one of ordinary skill in the art at the time before the effective filling date to have a teaching of Coyle employed in the circuit of Hanrahan, Lee, and Nystrom in order to provide internal electrical connections.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (i.e. claim 9).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929.  The examiner can normally be reached on MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TUAN T DINH/Primary Examiner, Art Unit 2848